      Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 1 of 12




                                                               Page 1

 1                  UNITED STATES DISTRICT COURT
 2                   DISTRICT OF MASSACHUSETTS
 3
 4      EDWARD JONES
 5                       Plaintiff
 6      v.                               CIVIL ACTION
 7      LISA MITCHELL, et al.            NO. 16-11666-LTS
 8
 9                       Defendants
10
11
12           DEPOSITION OF VANESSA MARTINO-FLEMING
13                     Boston, Massachusetts
14                  Monday, September 17, 2018
15
16
17
18      Reported by:
19      Deborah Roth, RPR-CSR
20      Job No. NY 3005705
21
22
23
24
25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.coin              516-608-2400
     Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 2 of 12



                                             Page 14                                               Page 16
 1   symptoms, the acuity. So if they are more          1     Q. Do you refer inmates to the RTU?
 2   symptomatic and they're having difficulty          2     A. Not typically. I'm in the RTU. Most
 3   managing them, I increase their contact.           3   of my clients are in the RTU. I get the
 4   You know, if they are doing rather well,           4   people who are referred.
 5   somebody like that I would meet every other        5     Q. So how does someone end up in the
 6   week when he is doing well.                        6   RTU?
 7     Q. Are you qualified at all to make an           7     A. If there is someone who's in general
 8   official mental health diagnosis?                  8   population is having difficulty
 9     A. Yes.                                          9   functioning, maybe self-injury, maybe
10     Q. And what diagnoses have you -- or for        10   there's someone who's psychotic, they don't
11   what mental illnesses have you diagnosed          11   take their medications, you know, they're
12   Mr. Jones?                                        12   on frequent watches.
13     A. I haven't myself diagnosed him.              13          So they come up as requiring
14   Usually the psychiatrist diagnoses them. I        14   increased service. Their clinician would
15   defer to the psychiatrist in the setting.         15   talk about a referral for more support.
16   So me, per se, I haven't given one, but I         16     Q. Was Mr.         Inmate A      another
17   know he has PTSD as a diagnosis. I agree          17   inmate in the RTU?
18   with that.                                        18     A. Yes.
19     Q. And do you have -- have you stated a         19     Q. And did Mr. Jones ever communicate to
20   cause for his PTSD at all?                        20   you about his complaint about Mr. Inmate A
21     A. I'm sorry?                                   21     A. Yes.
22     Q. Have you come up with a cause for it         22     Q. Was it your opinion that Inmate A
23   at all?                                           23     Inmate A actions incited his PTSD more?
24     A. There's contributing factors, for            24          MS. GLAZER: Objection.
25   sure.                                             25          MR. MONTHEY: Would you say your
                                             Page 15                                               Page 17
 1     Q. Do you know what those contributing           1   basis for the objection, please.
 2   factors are?                                       2          MS. GLAZER: Well, as to the form
 3     A. A significant sexual abuse history.           3   of the question and whether or not the
 4     Q. Do you know when he was abused                4   witness is qualified to make that
 5   sexually?                                          5   determination.
 6     A. I know as a young child, even through         6          MR. MONTHEY: Okay, I will proceed
 7   adolescence, and on more than one occasion,        7   to the next one.
 8   multiple times by multiple people.                 8          At this point I would like to
 9     Q. So he demonstrates symptoms of PTSD           9   introduce the mental health progress notes
10   as a result of sexual abuse as a child?           10   you prepared.
11     A. Yes.                                         11          (Exhibit 3 was marked for
12     Q. Can you describe the purposes of the         12           identification.)
13   residential treatment unit?                       13          MR. MONTHEY: Counsel, we have
14     A. Sure. So the residential treatment           14   agreed to ensure the confidentiality of all
15   unit is people with severe and persistent         15   these documents through a stipulated
16   mental illness that have difficulty               16   protected order.
17   managing in general population, because           17     Q. Ms. Martino-Fleming?
18   they need frequent contact or they are on         18     A. Yes.
19   mental health watches, if they need               19     Q. Take a minute to verify these are, in
20   increased observations, sometimes their           20   fact, your signatures?
21   safety might be at risk, or, you know, they       21     A. Yes.
22   decompensate and you increase contact.            22     Q. If you can authenticate them.
23          You know, we are there to help             23     A. Yes.
24   provide groups and kind of support them to        24     Q. I know there are a lot of these.
25   help them function better.                        25          Do you regularly prepare mental
                                                                                        5 (Pages 14 - 17)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                  516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 3 of 12



                                            Page 18                                                  Page 20
 1   health progress notes for every meeting with      1   experienced some increased symptoms related
 2   Mr. Jones?                                        2   to previous incidents as well as with
 3      A. Yes.                                        3   current DOC decision. Inmate and writer
 4      Q. Do you prepare them for any                 4   process his frustrations with the system
 5   interaction or only formal appointments?          5   and that he submitted a grievance regarding
 6      A. I do for the other interactions, as         6   this. Writer reiterated that mental health
 7   well. You know, if someone comes to me and        7   had made their clinical opinion clear to
 8   there is an issue, I will, if it is               8   the DOC that this other RTU inmate's safety
 9   something worth documenting.                      9   was at risk. Writer praised inmate for
10      Q. We have arranged these in                  10   coming over to the RTU yesterday instead of
11   chronological order.                             11   acting on his angry feelings. Writer
12           There is an incident report I will       12   reiterated this was a prosocial way to
13   refer you to. It is one you prepared on          13   manage his emotions. Inmate reported that
14   September 25, 2015.                              14   'maybe it was a good idea to go back on his
15      A. Okay.                                      15   medications to help him through this time.'
16      Q. It's about in the middle of the page.      16   Writer acknowledged that it may be helpful
17           First of all, did you enter all          17   for him, and she would inform psychiatry.
18   these descriptions on each of these mental       18   Reviewed positive coping skills."
19   progress notes? Did you type all of these        19     Q. Okay. Do you remember what your
20   words in?                                        20   reference was in the beginning of "the
21      A. Yes.                                       21   events that occurred yesterday"?
22      Q. And do you have a formal sort of           22     A. I would have to just -- I'm not sure.
23   computer system that you submit these or is      23   There were a few things that happened
24   it just a form?                                  24   around that time, if it was in relation to
25      A. This is the form that we used at the       25   a particular incident report. There are a
                                            Page 19                                                  Page 21
 1   time.                                             1   few incidents I could have been referring
 2     Q. Okay. So if you notice here, in the          2   to.
 3   middle, if you could just read the entire         3     Q. Okay. And in your opinion, or to
 4   first paragraph marked D.                         4   your memory, you mentioned here that you
 5     A. I apologize for typos. We couldn't           5   reiterated that mental health had made their
 6   do Spellcheck with whatever the system was.       6   clinical opinion clear to the DOC that this
 7          "Writer and inmate met in the RTU          7   other RTU inmate's safety was at risk.
 8   treatment room for one-and-one session.           8   Which RTU inmate were you referring to
 9   Inmate" -- if it's incorrect grammar, can         9   there?
10   we assume or should I read it word for           10     A.        Inmate A
11   word? "Stated," the word "stated" should         11     Q. So you were saying that Inmate A
12   be in there.                                     12     Inmate A safety was at risk?
13     Q. That's fine.                                13     A. Yes.
14     A. "Stated he was extremely frustrated         14     Q. Why did you think that his safety was
15   with the events that occurred yesterday          15   at risk?
16   with mental health and the DOC. Writer           16     A. Because over time, you know, Ed had
17   acknowledged that the DOC's decision to          17   -- Inmate Akept making statements to Ed,
18   place the other RTU inmate that he had a         18   calling him kind of sort of obscene names.
19   previous issue with back on the unit was a       19   He was accusing him of things, but Inmate A
20   stressful situation for him. Writer              20   was also doing that to other people on the
21   reiterated that writer and all other RTU         21   unit, as well.
22   staff had made it abundantly clear to the        22          So it wasn't just Ed, there were
23   DOC that there were numerous concerns with       23   some other people than Ed that he was kind
24   placing this other inmate back on the unit.      24   of accusing of being like, he'd say, a baby
25   Writer recognizes that inmate had                25   raper. So we were worried that other
                                                                                         6 (Pages 18 - 21)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                    516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 4 of 12



                                           Page 22                                               Page 24
 1 inmates may also wind up assaulting Inmate A       1   like safety-wise we were worried for
 2 Inmate A because they were frustrated with         2   people's safety.
 3 his kind of outbursts, as well.                    3     Q. Okay.
 4 Q. Did you feel that Mr. Jones was                 4     A. So I think I'm referring to that I
 5 equally at risk?                                   5   have already discussed our concerns and
 6 A. I think I would say more                        6   made them aware of this.
 7 psychologically. Physically it's possible          7     Q. "Them" being the Department of
 8 but more what I saw was a psychological            8   Correction?
 9 decompensation.                                    9     A. Yes.
10 Q. If we could move to the next progress          10     Q. We can move on now to, I would like
11 note, which is dated October 8, 2015.             11   to refer to a progress note you prepared on
12        Do you remember preparing this             12   November 10, 2015.
13 one?                                              13      A. Okay.
14 A. Yes.                                           14      Q. Do you remember preparing this
15 Q. Okay. Was it your opinion that the             15   progress note?
16 PREA allegations against Mr. Jones, the           16      A. Yes.
17 first one as referenced here, prior to            17      Q. So in Paragraph A, if you could just
18 October 8th, was it your opinion that that        18   read from second line where it starts with
19 PREA investigation had exacerbated                19   "inmate does appear."
20 Mr. Jones's illnesses or mental health?           20      A. "Inmate does appear to be
21 A. Yes. I think it contributed to it.             21   experiencing increased symptoms since
22 Q. In what way do you think it                    22   recent PREA allegation. Inmate appears to
23 contributed?                                      23   be utilizing positive coping skills in
24 A. I think with PREA allegations, number          24   order to manage symptoms. No symptoms of
25 one, it is an allegation of some sexual           25    psychosis observed, reported at this time.
                                           Page 23                                               Page 25
 1   nature or something that may have been           1   Inmate denied homicidal/suicidal ideation
 2   triggering, but also with PREA there is          2   and is future oriented."
 3   people, where you have to talk to a lot of       3     Q. What increased symptoms did you
 4   people. You have to follow up with medical       4   observe?
 5   sometimes. So that can be triggering for         5     A. Well, it was flashbacks, a
 6   people with PTSD.                                6   significant amount of flashbacks,
 7      Q. Okay. So if you could just read in         7   nightmares, anxiety, depression.
 8   Paragraph D, the third from the top, where       8          Also there was a period of time
 9   it starts with "writer reiterated." Would        9   where he was having nocturnal emissions at
10   you read that sentence?                         10   night that were very disturbing to him. So
11      A. Let's see. "Writer reiterated that        11   he really had a lot of anxiety around that.
12   she had already and continues to express        12      Q. I will refer you to the next one
13   concerns regarding this to the DOC."            13   dated November 17, Paragraph B. Again you
14      Q. Now, based off of this report, what       14   referred to the increased symptoms.
15   were you referring to when you said "this"?     15      A. Uh-huh.
16      A. Let's see. I'm going to read the          16      Q. Was it your opinion around this time
17   first half.                                     17   that the PREA allegation was having a
18      Q. Take your time.                           18   substantial effect on his mental health?
19      A. (Witness reviews document.)               19      A. Yes.
20           This is referring to, we had            20      Q. I would like to move on to the
21   reported to the DOC that we were concerned      21   progress note prepared on December 1st,
22   about having        Inmate A come back to       22   2015. It's dated at the top under "Session
23   the unit, or them both being on the unit        23   Date."
24   together, and that it wasn't a good -- it       24          The first question I have here is
25   wouldn't be, you know, clinical, but also       25   it says that the entering clinician was a
                                                                                      7 (Pages 22 - 25)
                                     Veritext Legal Solutions
212-267-6868                           www.veritext.com                                  516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 5 of 12



                                              Page 26                                                Page 28
 I   different person, but is that your signature        1          (Exhibit 4 was marked for
 2   below that person?                                  2           identification.)
 3     A. Yeah.                                          3     Q. Ms. Martino-Fleming, do you remember
 4     Q. So this person prepared this report?           4   preparing this incident report?
 5     A. Correct.                                       5     A. Yes.
 6     Q. And you reviewed it?                           6     Q. Could you please read the description
 7     A. Yes.                                           7   out loud?
 8     Q. Okay. I want to refer in the center            8     A. "On 8/3/2015, I, Vanessa
 9   of Paragraph D. You say "this writer                9   Martino-Fleming, LMHC, met briefly with
10   explained." Do you see that part?                  10   inmate Edward Jones who reported that
11     A. Uh-huh.                                       11   inmate        Inmate A      is yelling obscene
12     Q. Can you read that sentence?                   12   things at people. Inmate Inmate A was
13     A. "This writer explained mental                 13   talking about a 52-year-old man having oral
14   protocol and informed inmate that this             14   sex with a two-month-old baby. Writer
15   would be discussed during triage but no            15   called crisis and had the inmate placed on
16   decision could be made."                           16   a 15-minute mental health watch. Writer
17     Q. What do you mean by "triage"?                 17   spoke with Captain Camelo and Deputy Devine
18          MR. PUDDISTER: Objection. She               18   regarding inmate Inmate A being a climate
19   didn't write this document.                        19   issue on A-1." Deputy Devine and Captain
20          MR. MONTHEY: I will rephrase.               20   Camelo advised me to write an incident
21     Q. Do you know what the author meant by          21   report. End of the report."
22   "triage"?                                          22     Q. Okay. Thank you so much.
23     A. Daily we have a meeting where the             23     A. Uh-huh.
24   providers, the other clinicians, the               24         MR. MONTHEY: Also I would like to
25   psychiatrist, mental health director, we           25   mark this next incident report dated
                                              Page 27                                                Page 29
 1   meet and discuss our mental health watches,         1   September 24, 2015.
 2   which he was on at this time. So he would           2          (Exhibit 5 was marked for
 3   have been brought up, and, you know, for a          3           identification.)
 4   disposition of what we were going to do             4     Q. Do you remember preparing this
 5   with him, and what his concerns were, we            5   incident report?
 6   would have discussed all this and the               6     A. Yes.
 7   single cell request.                                7     Q. Could you please read the description
 8     Q. Okay. In your opinion was the single           8   out loud?
 9   cell request an important way to separate           9     A. Yes. "On September 24, 2015, I,
10   Mr. Jones from another inmate as a result of       10   Vanessa Martino-Fleming, LMHC, was
11   his -- of any sort of safety issues?               11   approached in the RTU by inmate Edward
12     A. Well, as far as -- we assess if it's          12   Jones. Inmate" redacted "inmate" redacted
13   a mental   health single cell request. They        13   "and inmate" redacted "regarding their
14   separate mental health and then security.          14   concerns about inmate         Inmate A
15          As far as we go, we would say if            15   returning to the RTU. All of the above
16   this person is experiencing symptoms where         16   inmates reported that they were just trying
17   we think they would need to be housed              17   to be proactive and do the right thing by
18   independently for a while, we would do it          18   corning forward because no one wanted to see
19   just based on the mental health symptoms           19   Mr. Inmate A get hurt. The above inmates
20   that are occurring at the time.                    20   reported that they were, as well as
21          MR. MONTHEY: Okay. At this point            21   numerous others on the unit, agitated about
22   I would like to refer to the incident              22   him returning to the unit after all of the
23   reports.                                           23   provocative sexual remarks he has made in
24          First I would like to introduce an          24   the past. Inmate Jones stated that 'I
25   incident report dated August 5, 2015.              25   don't want to, but if he continues to make
                                                                                         8 (Pages 26 - 29)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                    516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 6 of 12



                                           Page 30                                                  Page 32
 1   those comments I might smash him in the           1   Martino-Fleming, LMHC, met with inmate
 2   head.' Inmate Jones stated that the               2   Edward Jones for a one-on-one session.
 3   remarks Mr. Inmate A makes triggers his           3   Inmate reported he found out today that
 4   PTSD symptoms. Mr. Jones also discussed           4   inmate       Inmate A       was coming back to
 5   his frustrations with the false PREA              5   A-1. Inmate Jones reported that 'if I see
 6   allegation Mr. Inmate A made against him.         6   him and he talks to me, I'm going to knock
 7   The above inmates appeared visibly                7   his teeth out. The DOC knows that he
 8   distressed and the return of Mr. Inmate A         8   shouldn't be around me. This is a serious
 9   appears to be creating a major climate            9   issue. We are enemies. I'm all right now.
10   issues on the RTU. Shift Commander               10   As long as I don't hear from him or see him
11   LaFlamme and Captain Camelo notified."           11   I will be okay.' Inmate reported that he
12          MR. MONTHEY: And I would like to          12   was planning on requesting an emergency
13   introduce this third incident report dated       13   class-board to leave OCCC. IPS Sergeant
14   December 11, 2015.                               14   Carton and Shift Commander LaFlamme
15          (Exhibit 6 was marked for                 15   notified."
16           identification.)                         16     Q. Thank you. I have a couple of
17     Q. Ms. Martino-Fleming, did you prepare        17   questions about incident reports.
18   this report?                                     18          When you prepare them, when you
19     A. Yes.                                        19   prepare an incident report, what is the
20     Q. Could you read the description?             20   purpose generally behind preparing an
21     A. "On December 11, 2015, I, Vanessa           21   incident report?
22   Martino-Fleming, LMHC, met with inmate           22     A. To document any possible, you know,
23   Edward Jones in the A-1 treatment room per       23   issues that could, you know, affect the
24   security request. Mental Health Director         24   safety, you know, of individuals in the
25   Neal Norcliff informed writer that the           25   institution.
                                            Page 31                                                 Page 33
 1   superintendent's office received a letter         1     Q. Okay. And is there a standard that
 2   where inmate was expressing suicidal              2   you have when you prepare an incident report
 3   ideation. Writer met with inmates Jones           3   of seriousness of the incident?
 4   and discussed the comments in the letter.         4     A. We consult usually, you know, if it's
 5   Inmate denied thoughts to harm himself or         5   questionable, we can consult with IPS, but
 6   anyone else at the time. Inmate stated            6   these to me were pretty apparent that I
 7   that he wrote the letter a while ago.             7   needed to report them.
 8   Inmate did discuss his frustrations               8     Q. Is this a last resort when you're
 9   regarding the incidents that have taken           9   concerned?
10   place over the past few months. Inmate is        10     A. I'm not sure. Can you re...
11   future oriented to speaking with family and      11     Q. Would you intervene before filing one
12   meeting with mental health next week. MHW        12   of these, or do you file one of these after
13   not clinically indicated at this time.           13   asking questions?
14   Shift Commander Prarlo notified."                14     A. Well, basically when people tell us,
15     Q. Thank you.                                  15   we report it, and then IPS can do a further
16          MR. MONTHEY: This is the final            16   investigation piece.
17   incident report. This is dated August 16,        17          If it is concerning enough, we
18   2016.                                            18   report it so the DOC knows what's going on,
19          (Exhibit 7 was marked for                 19   that's why I report to the shift commander
20           identification.)                         20   and the unit captain, unit team captain.
21     Q. Did you prepare this incident report?       21     Q. By "IPS" what do you mean?
22     A. Yes.                                        22     A. Inner Perimeter Security.
23     Q. Could you read the final one out            23     Q. When you prepare these incident
24   loud.                                            24   reports, is there an online system that you
25     A. "On August 16, 2016, I, Vanessa             25   enter them into?
                                                                                         9 (Pages 30 - 33)
                                     Veritext Legal Solutions
212-267-6868                           www.veritext.com                                     516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 7 of 12



                                              Page 34                                                Page 36
 1     A. Yes.                                           1     Q. It states that you spoke with
 2     Q. It's within the DOC network that you           2   Defendant Camelo and Defendant Devine?
 3   enter these reports?                                3     A. Yes.
 4     A. Yes.                                           4     Q. Do you normally speak with them when
 5     Q. To your knowledge, who receives the            5   you have a concern?
 6   reports?                                            6     A. Captain Camelo is the unit team
 7     A. To my knowledge, it would be the               7   captain. He was in charge of the unit. He
 8   shift commander. It would be IPS. The               8   would be somebody we would let know.
 9   superintendent. If it's confidential, then          9         I don't know if he was the shift
10   no one else can read it. So it would be            10   commander that day or not, but the shift
11   the superintendent and the shift commander,        11   commander and Deputy Devine would sit in.
12   but it's not confidential, it can be seen          12   So we wanted to inform him of our concerns
13   by anyone who has access.                          13   of what was going on.
14     Q. Okay. Once you have submitted an              14     Q. Do you receive responses when you
15   incident report, are you able to view it           15   submit incident reports, generally speaking?
16   after?                                             16     A. Not typically.
17     A. If it's not confidential.                     17     Q. On the bottom where it says "Shift
18     Q. Who marks it confidential? Do you             18   Commander" and "Comments," that's not
19   mark it confidential?                              19   something that you can view? There are
20     A. I typically would, yes.                       20   normally no comments?
21     Q. Why would you mark an incident report         21     A. I don't think so. Yeah. Yeah.
22   confidential?                                      22     Q. We will move on to the one dated
23     A. I mean sometimes it may not be                23   September 24th.
24   appropriate for other people to be viewing         24         So when you say in here that the
25   the content of what we're writing about.           25   above -- center of the paragraph -- "the
                                              Page 35                                                Page 37
 1   So to minimize that we can make it                  1   above inmates reported that they were, as
 2   confidential.                                       2   well as other, agitated about him returning
 3     Q. Are these the only four incident               3   to the unit after all the provocative sexual
 4   reports you prepared with regard to Mr.             4   remarks he had made in the past"?
 5   Jones?                                              5     A. Uh-huh.
 6     A. That I recall, yes.                            6     Q. How agitated would you describe the
 7     Q. Okay. Did any other individuals help           7   inmates?
 8   you prepare --                                      8     A. They were very agitated and
 9     A. No.                                            9   concerned. I remember specifically the
10     Q. -- either one of these?                       10   group of them came over that day, and, you
11     A. Uhn-uhn.                                      11   know, were standing there expressing their
12     Q. So you entered all four of them by            12   concerns. So, yeah, I remember they were
13   yourself?                                          13   really agitated.
14     A. Yes.                                          14     Q. Were they afraid?
15     Q. I will ask you a couple questions             15     A. I would say -- I mean they were
16   specifically about each. So I will refer           16   fearful for Inmate Aabout getting hurt.
17   back to the first one from August 6th, 2015.       17   There were some other men there he was also
18     A. Okay. All right.                              18   yelling some things out to. They were
19     Q. Was Mr. Jones the only source of your         19   fearful of him getting hurt, but also
20   information for this incident report?              20   knowing the climate on the unit was being
21     A. For this incident, yes. There have            21   disturbed by him. He was keeping people
22   been other people that reported the same           22   up. He was yelling and screaming in the
23   thing. It's possible other clinicians              23   middle of the night.
24   could have written an incident report based        24          I think I remember them saying
25   on that.                                           25   they waited, that they didn't want to come
                                                                                        10 (Pages 34 - 37)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                   516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 8 of 12



                                              Page 38                                                Page 40
 1   together at once, but they felt like they           1   monitoring when one is on watch?
 2   needed to at this time.                             2     A. How does somebody get put on watch.
 3     Q. Toward the bottom you say that "he             3     Q. What does the RTU staff do when they
 4   appears to be creating a major climate              4   put someone on watch?
 5   issue."                                             5     A. I recall one of the other ones.
 6     A. Yes.                                           6         I can call the crisis clinician
 7     Q. Can you describe what you mean by              7   who then can put them on watch or I can put
 8   that?                                               8   them on a watch myself and increase the
 9     A. "Climate issue" meaning he would be            9   observation, and then, you know, determine
10   yelling all kinds of things at all hours of        10   whether or not they should receive, what
11   the night and people would say we can't            11   kind of property, a smock or scrubs, based
12   sleep. He's kind of yelling out these              12   on their acuity.
13   obscenities. He was triggering other               13     Q. When you have a patient that has
14   people who had trauma, too, not only Ed            14   suicidal ideation, do you always prepare an
15   Jones, but other people who were kind of --        15   incident report?
16   this guy is bringing me to a place that is         16     A. No.
17   not very healthy for me.                           17     Q. Okay. Besides a progress report and
18     Q. Let's move on to the next one dated           18   incident report, do you prepare any other
19   December 11, 2015.                                 19   type of formal report?
20     A. Uh-huh.                                       20     A. If somebody has suicidal ideation?
21     Q. Has Mr. Jones expressed suicidal              21     Q. Yes.
22   ideation?                                          22     A. Just a progress note.
23     A. Yes.                                          23     Q. How does the RTU staff make the
24     Q. Has he ever committed or attempted            24   decision to put someone on watch?
25   suicide, to your knowledge?                        25     A. In this instance, I was already aware
                                              Page 39                                                Page 41
 1     A. To my knowledge, he has had attempts           1   of the letter and the comments in it
 2   in the past.                                        2   because I had already discussed it with
 3     Q. Okay. Were any of those attempts               3   him. So he was, you know -- he kind of
 4   during this period when Inmate A was --             4   informed me in one of the sessions: I
 5          Were any of these attempts during            5   wrote this letter just so you know.
 6   the periods when you were filing these              6           When it came back, that's when the
 7   incidents reports with regard to Inmate A           7   DOC had requested that we see him, that he
 8    Inmate A and Mr. Jones.                            8   wasn't an imminent threat.
 9     A. I was aware that he went on watch and          9           We determine if somebody is an
10   that he did have some hunger strikes and           10   imminent threat to themselves, a risk to
11   things like that.                                  11   themselves or someone else, or do we feel
12     Q. When you say "went on watch," what            12   like they need increased monitoring.
13   does that entail?                                  13           At this point in time it didn't
14     A. We increased the observation of the           14   appear clinically indicated.
15   inmate because we are concerned for their          15     Q. Do you have a copy of that letter?
16   safety, or they're presenting increased            16     A. No.
17   symptoms, and they are not doing well, so          17     Q. Did you give it to a DOC staff?
18   we are concerned for their safety, or if           18     A. I didn't have it myself. I didn't
19   they are going to hurt themselves or               19   have it. It was the DOC that had it. They
20   someone else. They are not stable, and             20   showed it to me and said he wrote this
21   they need increased observation.                   21   letter.
22     Q. This was in the RTU?                          22           And we might want have read it and
23     A. The mental health watches occur in            23   said, Oh, okay. We will address it with him
24   the HSU, but this occurred in the RTU.             24   because we were requested to go see him and
25     Q. What is the process for increased             25   talk about it with him.
                                                                                        11 (Pages 38 - 41)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                   516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 9 of 12



                                                Page 46                                              Page 48
 1   people we had concerns about. We were                 1     A. Sure.
 2   trying to be on the same page, you know,              2     Q. Let's jump to the September 24th one
 3   talk about any climate issues.                        3   for now.
 4          If somebody is decompensating, so              4     A. Uh-huh.
 5   that way they are aware of it, you know,              5     Q. Okay. Did you have a conversation
 6   kind of look out for them a little bit. If            6   with Defendant Camelo about the facts of
 7   we had any security concerns or questions.            7   this incident report?
 8          So we kind of talk about all that              8     A. Yes.
 9   stuff. You know, people were leaving,                 9     Q. Do you remember the conversation?
10   parole, all these other things.                      10     A. I went to him, and I told him that,
11      Q. Did you ever express to Defendant              11   you know, all these people just came to me,
12   Camelo that         Inmate A       posed a danger    12   and they're concerned, and it was one of
13   to Edward Jones?                                     13   those things where it's hard, because when
14      A. I definitely said, you know, this is           14   you have multiple inmates come to you, they
15   an issue that -- right. He is on the unit.           15   don't want to also be seen as having a
16   I don't know if I specifically said like a           16   group conflict type of thing or like an
17   physical concern, but for sure it was a              17   uprising, but they came together to show
18   mental health concern. So I would say that           18   unity, and that they were really concerned.
19   he is -- Ed Jones is decompensating because          19          I did have -- I did, you know,
20    of what's going on the unit.                        20   inform him. I know, too, we also had a
21      Q. Define "decompensating"?                       21   case conference in the past that we had
22      A. Ed Jones was becoming increasingly             22   expressed this to him before Inmate A
23    anxious and irritable, agitated,                    23    Inmate A came back from Bridgewater and we
24    nightmares, all that kind of stuff.                 24   expressed our concerns.
25      Q. Did you ever speak with Defendant              25     Q. Okay. What did Defendant Camelo --
                                                Page 47                                              Page 49
 1   Camelo about Edward Jones' decompensation?            1   did he recommend you take any action?
 2     A. Yes.                                             2     A. Writing the incident report, and I
 3     Q. Did you express that you believed the            3   think that was basically it after that.
 4   cause to be Mr. Inmate A                              4          I was trying to explain to him he
 5     A. Yes.                                             5   wasn't going to hurt him at this point in
 6     Q. Do you know approximately how many               6   time, but if inmate        Inmate A     kept
 7   times you spoke with Defendant Camelo about           7   antagonizing him, something might happen.
 8   this?                                                 8          But after that, after this, I
 9     A. Multiple.                                        9   don't recall any other followup that I did.
10     Q. You don't remember the exact number?            10     Q. Do you know what Defendant Camelo
11     A. I don't know. It was multiple                   11   said to you?
12   occasions.                                           12     A. I remember him saying write an
13     Q. Does the same apply to Defendant                13   incident report, and we will take a look
14   Devine.                                              14   into it. I went my way, and he went his.
15     A. Yes. Maybe not as individual, but               15     Q. You don't know what happened as a
16   part of the triage meeting, for sure, he             16   result of filing this incident report
17   was aware.                                           17   ultimately?
18     Q. How about Defendant Mitchell, did you           18     A. I don't recall, yeah.
19   speak with her at all?                               19     Q. I will jump over to the -- jump back
20     A. Not specifically, because I didn't              20   to the August 6th one --
21   really have access to her, because I wasn't          21     A. Uh-huh.
22   in the morning meeting, and she didn't come          22     Q. -- if you don't mind.
23   to our triage meeting.                               23     A. Okay.
24     Q. I'm going to jump back to an incident           24     Q. Do you remember having a conversation
25   report.                                              25   with Deputy Devine and Captain Camelo about
                                                                                         13 (Pages 46 - 49)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                  516-608-2400
  Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 10 of 12



                                                Page 50                                                 Page 52
 1   this incident?                                        1    Inmate A and Edward Jones?
 2     A. Yes. Yep.                                        2     A. Multiple times.
 3     Q. Okay. And they advised you to write              3          MS. GLAZER: Objection.
 4   an incident report?                                   4     Q. You had repeatedly told -- about how
 5     A. Uh-huh.                                          5   many occasions do you think you spoke with
 6     Q. Was that all they had advised you to             6   Defendant Devine about the interactions
 7   do?                                                   7   between       Inmate A        and Edward Jones?
 8     A. Write an incident report, just, you              8     A. I mean multiple, two, three.
 9   know, keep an eye on it, let us know, you             9     Q. Okay. The same for Defendant Camelo?
10   know, if anything else comes up.                     10     A. Yes.
11     Q. To your knowledge, they didn't --               11          MR. MONTHEY: Okay. Well, as of
12   they took no action in response --                   12   now, I do not have any more questions.
13     A. To my knowledge, after this incident            13          MS. GLAZER: I have a few. I will
14   report, that's all, yeah. I don't know               14   keep my voice up.
15   what happened.                                       15          EXAMINATION
16     Q. Let me rephrase it real quick.                  16     BY MS. GLAZER:
17          So do you know if they took any               17     Q. I would like to just go back to
18   action in response to this incident report           18   Exhibit 3. The September 25, 2015 --
19   directly after this?                                 19     A. Which one?
20     A. I don't believe so.                             20     Q. September 25, 2015. The first
21     Q. Putting these away for now, do you              21   section, maybe the third sentence here.
22   know of any action the Department of                 22          "Writer reiterated that writer and
23   Correction took in response to any of the            23   all other RTU staff had made it abundantly
24   warnings you made about            Inmate A          24   clear to the DOC that there were numerous
25          MS. GLAZER: Objection.                        25   concerns with placing this other inmate back
                                                Page 51                                                 Page 53
 1      Q. I will rephrase.                                1   on the unit." Can I ask who you reiterated
 2          Do you --                                      2   this to?
 3          MR. MONTHEY: Can we go off the                 3     A. Sure. I reiterated it to Ed, you
 4   record for a couple minutes.                          4   know.
 5          (A recess was taken from                       5     Q. Mr. Jones?
 6           11:02 to 11:08 a.m.)                          6     A. Yes. Mr. Jones, that we had
 7      BY MR. MONTHEY:                                    7   discussed this with DOC staff, and we also
 8      Q. I will jump back in.                            8   had a case conference and made it clear we
 9      A. Uh-huh.                                         9   were concerned about having him back on the
10      Q. Did you ever express to either                 10   unit.
11   Defendant Devine, Defendant Mitchell or to           11     Q. I want to clarify. So you told
12   Defendant Camelo the opinion that                    12   Mr. Jones that you had informed DOC there
13   Mr. Inmate A posed a threat to Mr. Jones'            13   were concerns with placing        Inmate A
14   life?                                                14   back on the unit?
15      A. I did report -- it would not have              15     A. Correct.
16   been to Superintendent Mitchell -- that              16     Q. Now, there was, I believe Mr. Monthey
17         Inmate A        can be impulsive, and he       17   asked you questions about PREA allegations
18   can get agitated, and, for sure, when he is          18   about Mr. Jones.
19   not doing well, he could be a risk to other          19          Is it your understanding that any
20   people.                                              20   and all PREA allegations need to be
21      Q. Was        Inmate A       a patient of         21   investigated?
22   yours?                                               22     A. Correct.
23     A. Not my client, no.                              23     Q. In your role as a clinician would you
24      Q. Okay. So you had repeatedly told               24   ever recommend that PREA allegations should
25   them about the incidents between Inmate A            25   not have been investigated?
                                                                                           14 (Pages 50 - 53)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                    516-608-2400
 Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 11 of 12



                                            Page 54                                                Page 56
 1      A. No.                                          1   investigation when you met with Mr. Jones,
 2      Q. And it's not your role as a clinician        2   were you aware that he was going through
 3   to investigate the PREA allegations?               3   PREA investigation?
 4      A. Correct.                                     4     A. Yes. He had one, and then he had
 5      Q. In your role as a clinician, would           5   another one.
 6   you ever recommend that any allegations,           6     Q. You were aware of both --
 7   whether they be PREA allegations, or staff         7     A. Yes.
 8   misconduct or other inmate misconduct not be       8     Q. -- during the time?
 9   investigated?                                      9          Did you have any knowledge of the
10      A. No. No.                                     10   PREA investigation beginning before they
11      Q. Even if any investigation would lead        11   began?
12   to exacerbating a patient's symptoms, would       12     A. No.
13   it still need to be investigated?                 13     Q. Okay. So you had no involvement in
14      A. Yes, to my knowledge.                       14   whether there was going to be a PREA
15      Q. And other inmates besides Mr. Jones         15   investigation?
16   complained about           Inmate A               16     A. Correct.
17      A. Yes.                                        17     Q. Okay. Had you known that there would
18      Q. By the nature of Mr. Inmate A being         18   have been a PREA investigation, given
19   classified -- let me strike that.                 19   Mr. Jones' mental state, would you have
20            Were you the one who made the            20   advised against one?
21   decision for Mr. Inmate A to be placed in         21     A. That's really kind out of my scope.
22   the RTU at Old Colony?                            22   I can't advise one way or other. I can
23      A. No.                                         23   report my concerns to the DOC, like, Hey,
24      Q. By the virtue of Mr. Inmate A being         24   this is a PREA issue, this may, you know,
25   placed in the RTU at Old Colony, is it safe       25   exacerbate this person's symptoms or
                                             Page 55                                               Page 57
 1   to assume he had mental health issues?             1   something like that, just so you know, kind
 2     A. Yes.                                          2   of an awareness, but it's not for me to
 3     Q. Did all of the inmates in the RTU at          3   recommend it or not recommend it. I just
 4   Old Colony have mental health issues?              4   report it.
 5     A. To some degree, yes.                          5      Q. Do you say that because of your
 6     Q. I want to turn to Exhibit 4, please,          6   position in the DOC or because of your
 7   the incident report from August 6, 2015.           7   credentials as a counselor?
 8          In your last sentence you state             8      A. I mean just that's -- I would say I
 9   "Deputy Devine and Captain Camelo advised m        9   mean it's not my area of expertise to say
10   to write an incident report."                     10   whether or not an incident happened or
11     A. Uh-huh.                                      11   didn't happen. So I mean that's not so
12     Q. Was this the incident report they            12   much for me to say.
13   advised you to write?                             13      Q. Have you ever been involved in
14     A. Yes.                                         14   advising on whether there should be a PREA
15     Q. So both Deputy Devine and Captain            15   investigation of any inmate?
16   Camelo, after you reported it to them, they       16      A. No.
17   told you to document what you had reported        17      Q. That's completely outside of your --
18   to them?                                          18      A. Correct. Even if some of these
19     A. Yes.                                         19   claims that were made were even more absurd
20          MS. GLAZER: That's all I have at           20   or maybe a small likelihood, about whatever
21   this time.                                        21   it is, it still wouldn't be my position one
22          REEXAMINATION                              22   way or the other to have to say whether
23      BY MR. MONTHEY:                                23   there should be a PREA investigation.
24     Q. Just a couple followup questions.            24      Q. Okay. And when Mr. Jones is going
25          Referring to the PREA,                     25   through the first PREA investigation -- to
                                                                                      15 (Pages 54 - 57)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                  516-608-2400
        Case 1:16-cv-11666-LTS Document 145-5 Filed 09/13/19 Page 12 of 12



                                  ERRATA SHEET
                                         SHEET FOR     TRANSCRIPT OF:
                                               FOR THE TRANSCRIPT OF:

CaseName:
Case Name:           JONESv, MITCHELL
                     JONES   MITCHELL
Dep,
Dep. Date:
Dep, Date:           9/17/2018
                     9/17/2018
Deponent:
Deponent:            VANESSA MARTINO-FLEMING
                     VANESSA


The above-named witness
The above-named witness wishes
                        wishes to make the following changes
                                  make the                      the testimony
                                                     changes to the testimony as
                                                                              as originally given:
                                                                                            given:

PAGE         LINE                        SHOULD READ                                           REASON

                       that 'Inmat
                       that 'Inmate     Inmate A is yelling obscene
                                                                  obscene
                       things at
                       things     people."Inmate Inmate A nwas
                               at people."Inmat              was talking
                                                                 talking          Internal quotation
                                                                                  Internal quotation marks
                                                                                                     marks missing
                                                                                                           missing
   28        10-14
                       about a
                       about  a 52
                                52 year     man having
                                   year old man  having oral
                                                        oral sex
                                                             sex with a
                                                                      a2          from transcript
                                                                                        transcript
                       month old baby.'
                       month       baby.' Writer

   28
   28         19
              19       A-1. Deputy
                            Deputy                                                Unnecessaryquotation
                                                                                  Unnecessary quotation mark
                                                                                                        mark

                                                                                  Period
                                                                                  Period instead
                                                                                         instead of comma,
                                                                                                    comma, and
                                                                                                           and
                              Inmate [redacted],
                       Jones,Inmate
                       Jones,         [redacted], Inmate
                                                  Inmate [redacted],
                                                         [redacted],
   29
   29        12-13
             12-13                                                                unnecessary/confusing
                                                                                  unnecessary/confusing quotation
                                                                                                        quotation
                       Inmate [redacted]
                       Inmate  [redacted] and
                                          and Inmate [redacted]
                                              Inmate [redacted] regarding
                                                                 regarding
                                                                                  marks
                                                                                  marks

                       were'  ust trying to be
                              ust
                       were 'just
                       were'                be proactive
                                               proactive and
                                                          and do
                                                              do the
                                                                 the right
                                                                                  Internal
                                                                                  Internal quotation
                                                                                           quotation marks
                                                                                                     marks missing
                                                                                                           missing
   29
   29        16-19
             16-19     thing by coming
                       thing    coming forward
                                         forward because
                                                  because no
                                                           no one
                                                              one wanted
                                                                   wanted
                                                                                  from transcript
                                                                                        transcript
                          see Mr. Inmate A get
                       to see                 get hurt,'
                                                  hurt.' The
                                                  hurt,' The

                       makes'triggers
                       makes  'triggers his
                                        his PTSD
                                            PTSD symptoms.'
                                                   symptoms.' Mr. Jones
                                                                     Jones
                       also discussed
                       also discussed his
                                       his frustrations
                                           frustrations with the
                                                             the 'false
                                                                 'false           Internal
                                                                                  Internal quotation
                                                                                           quotation marks
                                                                                                     marks missing
                                                                                                           missing
  30
  30          3-7
              3-7
                       PREA   allegation Mr. Inmate Amade
                       PREA allegation                    made against
                                                                 against          from transcript
                                                                                        transcript
                       him.' The
                             The

                                                                                  Internal
                                                                                  Internal quotation
                                                                                           quotation marks
                                                                                                     marks missing
                                                                                                           missing
  31
  31          7-8
              7-8      letter 'a while ago.'
                       letter 'a       ago.' Inmate
                                             Inmate
                                                                                  from transcript
                                                                                        transcript

                                                                                  I was
                                                                                    was seeking
                                                                                         seeking clarification
                                                                                                 clarification from
   40
   40          2       watch?
                       watch?                                                     the attorney
                                                                                  the attorney on
                                                                                               on what
                                                                                                  what hehe was
                                                                                                            was
                                                                                  asking.
                                                                                  asking.

  41
  41          22
              22       want to have
                       want    have                                               Typo (missing
                                                                                  Typo (missing word)
                                                                                                word)


     I, VANESSA
        VANESSA MARTINO-FLEMING, do          do hereby
                                                hereby certify that
                                                                 that I have
                                                                        have read
                                                                             read the
                                                                                  the tr.nseri
                                                                                       tr.nseri • my testimony,
                                                                                                          testimony,
from the
      the above
          above captioned
                 captioned deposition,
                           deposition, and
                                       and further
                                           further certify under
                                                            under the
                                                                   the pains and penal
                                                                       pains and penal       of perm.)
                                                                                                     ry, that
                                                                                                perm.),  that said
                                                                                                              said
transcript, with the
transcript,          above requested
                 the above requested corrections,
                                     corrections, is a
                                                     a true
                                                       true  and
                                                             and accurate record
                                                                 accurate  record of ss testi!
                                                                                           testi! ny.
                                                                                                   ny,

                4-4
                42.z
                42.z
                42.z
   Datedthis..
   Dated this
         this..  dayof December,
                       December, 2018,
                                 2018,
                                 2018.
                                                                                                            -7
                                                                              V                  timing!
                                                                                                 timing!
                                                                                                   mIngf L,IviHC


                                                      Page 1 of 1I
                                                      Page
